This is an appeal from a report of commissioners allowing certain claims against the estate of Frank D. Earle, deceased, said estate having been represented insolvent. Three different claims are allowed to three different persons. The appeal is from the report generally, and from the allowances en masse. The appellees move its dismissal on the ground that such an appeal is inadmissible under the statute. Their contention is that, though there is but one report, it nevertheless embraces as many judgments as there are allowances, each allowance being a separate judgment in favor of the creditor, *Page 348 
making claim, for the amount allowed. We think this view is correct. See Mowry v. Peck, 2 R.I. 60. The record does not show in what right the appeal was taken, being defective in that particular, but we think we may safely assume that it was taken in the right of the female appellant as next of kin. The statute which gives an appeal to such persons is Pub. Stat. R.I. cap. 186, § 13. It provides that any such person who, is "dissatisfied with the allowance by the commissioners of any claim . . . may appeal from the judgment of such commissioners in respect of such claim to the Supreme Court." Clearly it is from the judgment of the commissioners in respect of some particular claim that the appeal is given, each allowance being recognized as a separate judgment. The next following section proceeds on the same view. It provides that "the judgment of the Supreme Court respecting such claim shall ascertain the amount of the same to be added to or deducted from the report of the commissioners," and that "the costs of the appeal shall be awarded by the court against either party, or divided between them, as justice may require, and execution therefor shall issue accordingly." The language is appropriate to appeals from separate allowances, not to a single appeal from the report generally, including all the allowances therein. Moreover, it is contrary to legal usage and reason to oblige several persons, having their several claims respectively, to litigate them together, under a single appeal, before either court or jury. Such a confusion of distinct matters would be embarassing to court or jury as well as to the parties; and the law makes no provision for a severance of the different claims into different cases, if such an appeal were permitted. Motion granted.
After the above decision this case came again before the court, as the appellants requested leave to amend the appeal.
May 4, 1889.